Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Claim Objections
Claims 18-20 are objected to because of the following informalities:  Claims 18-20 are depend of  claim 17 that is a drive device  but claims 18-20 refer to claim 17 as a drive method “The drive method according to claim 17,”
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being un-patentable over Chen et al (US PG-Pubs 2005/0144611) hereinafter "Chen" in view of Glover et al (US PG-Pubs 2010/0099432) hereinafter “Glover”.

As per claim 1, Chen discloses a drive device, comprising: 
an external memory:
[0025] Please refer to FIG. 1, which depicts a block diagram of a non-volatile memory 100 for storing firmware program code according to the present invention.”

 comprising: a storage module, storing a program and verification information:
[0010] it is therefore an objective of the claimed invention to provide a method for determining the correctness of the firmware code stored in a memory module in an electronic device by checking whether the values stored in at least one specific address match a predefined rule.

a checking module, connected to the storage module;
[0013] Another advantage of the method of determining correctness of program code stored in the memory module of the present invention is that the judging rule used for determining the correctness of the program code can be flexibly adjusted to improve the accuracy and efficiency of firmware determining procedure.

 a prompting pin, connected to the checking module, wherein the checking module performs inspection processing on data and the verification information in the storage module, to obtain a result of the inspection processing:
[0078] In step 406, the electronic device executes the inspection instruction to check the values stored in the second address and the third address (i.e., the second content 330 and the third content 340) of the normal firmware section 320 at 

the checking module controls the prompting pin to output a level signal corresponding to the result of the inspection processing:
[0079] In step 408, the electronic device determines whether the second content 330 and the third content 340 match the first rule. If they match the first rule, the electronic device judges that the latest firmware update process was successful, i.e., the program code stored in the normal firmware section 320 is correct. On the other hand, if the second content 330 and the third content 340 match the second rule, the electronic device judges that the latest firmware update process was not completely finished, i.e., the program code stored in the normal firmware section 320 is incorrect.”

But not explicitly:

a prompting module, connected to the prompting pin and the prompting module sends a corresponding prompt signal:
Glover discloses:

a prompting module, connected to the prompting pin and the prompting module sends a corresponding prompt signal:
[0046]”In one example embodiment, the provisioning device 124 may include an attached small dongle device (not shown) that incorporates the serial interface and serial connection (e.g. USB, RS232, etc.). A microcontroller (not shown) may be incorporated into the design to manage processing logic required for executing the update to GPS tracking device 104. In this example embodiment, the provisioning device 124 (or the dongle device) may include one or more indicators, such as two LED lights (not shown) or a single bi-color LED (not shown). For instance, red and green LED devices may be used to provide feedback to a user (e.g., green for success, red for failure)”;

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited 

As per claim 2, the rejection of claim 1 is incorporated and furthermore Chen discloses:
 wherein the external memory is a non-volatile memory:  
	[0025] “The non-volatile memory 100 comprises a boot code section 110 for storing a boot code, and a normal firmware section 120 for storing other firmware program code.”

As per claim 3, the rejection of claim 1 is incorporated and furthermore Chen discloses:
wherein the storage module comprises a plurality of registers:
[0089] Step 504: Check values stored in at least one specific address of a non-volatile memory”;

As per claim 4, the rejection of claim 1 is incorporated and furthermore Chen discloses:
wherein the checking module is a signal detection circuit.  
[0011]”setting values stored in at least one specific address according to a first rule; providing an inspection instruction; and checking the values stored in the specific addresses according to the inspection instruction;
[0008] However, one scheme of the firmware determining procedures of the prior art needs to determine the configurations of circuit pins while another scheme…”.
Examiner interpretation: 
Glover also a logic for determiming the outcome of the update:[0045] Both the hardware provisioning device 124 and the GPS tracking device 104 include corresponding serial connection interfaces 202A, 202B. These serial connection interfaces includes various hardware (and may include firmware/software), such as logic circuitry and a controller, for implementing a serial connection operable using conventional AT commands. The design, implementation and functioning of this interface is readily known and understood by those of ordinary skill in the art”.

As per claim 5, the rejection of claim 1 is incorporated and furthermore Chen discloses:
 wherein the checking module is located in the external memory, and reads the data and the verification information in the storage module:
[0011]”setting values stored in at least one specific address according to a first rule; providing an inspection instruction; and checking the values stored in the specific addresses according to the inspection instruction;

  As per claim 6, the rejection of claim 1 is incorporated and furthermore Chen does not explicitly disclose:
wherein the prompting module is a dual color light-emitting device:  
Glover discloses:
wherein the prompting module is a dual color light-emitting device:  
red and green LED devices may be used to provide feedback to a user (e.g., green for success, red for failure)”;
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Glover into Chen to provide automated hardware and software to eliminate requirement of the skilled technician to perform setup, maintenance and other update of the tracking device, thus simplifying setup, maintenance and other update processes, and hence reliably provisioning the tracking device.

	
 As per claim 7, the rejection of claim 3 is incorporated and furthermore Chen discloses:
wherein the data in the storage module is values of the plurality of registers, and the verification information is data preset in the program:
[0033] “Before the electronic device replaces the first program segment Program_X stored in the normal firmware section 120 with a second program segment Program_A, the first content 130 can be any value including a value matching the first rule, i.e., "01". In a preferred embodiment, the initial value of the first content 130 is the value matching the first rule, i.e., "01", before the first program segment Program_X is replaced by the second program segment Program_A”; 

 As per claim 8, the rejection of claim 4 is incorporated and furthermore Chen discloses:

[0011]”wherein the electronic device executes the inspection instruction to check the values stored in the specific addresses at power on; if the values stored in the specific addresses match the second rule, the program code stored in the normal firmware section has an error; and if the values stored in the specific addresses match the first rule, the program code stored in the normal firmware section is correct”;

As per claim 9, the rejection of claim 5 is incorporated and furthermore Chen discloses:
wherein each program corresponds to verification information comprised in the program, different programs correspond to different verification information, and it can be determined, by using verification information, whether a current program is a program corresponding to the verification information:
[0034] In step 204, the electronic device clears the first content 130 stored in the first address before replacing the first program segment Program_X with the second program segment Program_A. As a result, the changed first content 130 matches the second rule. In another embodiment, the electronic device can write a value other than the predetermined value ("01"), e.g., "AA", into the first address in step 204, so that the changed first content 130 also matches the second rule”; 

As per claim 10, the rejection of claim 8 is incorporated and furthermore Chen discloses:
wherein in the calculation processing, the data in the storage module is added up:
stored in two or more than two specific addresses to provide associated information about the firmware updating state. Of course, the first rule and the second rule should be adjusted in this situation.
Examiner interpretation:
As many register are used and configured to rule number one that recites all of them should be set to “01”. The update is successful if all of them are set back to the initial value after the update.

As per claim 11, the rejection of claim 8 is incorporated and furthermore Chen discloses:
 wherein in the inspection processing, when the calculation result is equal to the verification information and neither of them is zero, the checking module sends an instruction, the prompting pin outputs a first level to the prompting module, 
[0079] In step 408, the electronic device determines whether the second content 330 and the third content 340 match the first rule. If they match the first rule, the electronic device judges that the latest firmware update process was successful, i.e., the program code stored in the normal firmware section 320 is correct.
Examiner interpretation:
 In Chen disclosure the first rule include a value 01 for example but Chen disclosure can use any other value than 01:
[0056]” The predetermined value can be any value, for convenience, it herein assumed as a value "01”;
 Obviously for one ordinary skill in the art any value can be used as the comparison matches the latest value stored into a predetermined value stored in advance. For example “0”.
	 But not explicitly:

the prompting module sends a first prompt signal:

Glover discloses:

the prompting module sends a first prompt signal:

 [0046]”In one example embodiment, the provisioning device 124 may include an attached small dongle device (not shown) that incorporates the serial interface and serial connection (e.g. USB, RS232, etc.). A microcontroller (not shown) may be incorporated into the design to manage processing logic required for executing the update to GPS tracking device 104. In this example embodiment, the provisioning device 124 (or the dongle device) may include one or more indicators, such as two LED lights (not shown) or a single bi-color LED (not shown). For instance, red and green LED devices may be used to provide feedback to a user (e.g., green for success, red for failure)”;

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Glover into Chen to provide automated hardware and software to eliminate requirement of the skilled technician to perform setup, maintenance and other update of the tracking device, thus simplifying setup, maintenance and other update processes, and hence reliably provisioning the tracking device.

As per claim 12 the rejection of claim 8 is incorporated and furthermore Chen discloses:
 wherein in the inspection processing, when the calculation result is not equal to the verification information or at least one of them is zero, the checking module sends an instruction, the prompting pin outputs a second level to the prompting module:
if the second content 330 and the third content 340 match the second rule, the electronic device judges that the latest firmware update process was not completely finished, i.e., the program code stored in the normal firmware section 320 is incorrect.
Examiner interpretation:
 In Chen disclosure the first rule include a value 01 for example but Chen disclosure can use any other value than 01:
[0056]” The predetermined value can be any value, for convenience, it herein assumed as a value "01”;
 Obviously for one ordinary skill in the art any value can be used as the comparison matches the latest value stored into a predetermined value stored in advance. For example “0”.

But not explicitly:
the prompting module sends a second prompt signal
Glover discloses:
[0046]”In one example embodiment, the provisioning device 124 may include an attached small dongle device (not shown) that incorporates the serial interface and serial connection (e.g. USB, RS232, etc.). A microcontroller (not shown) may be incorporated into the design to manage processing logic required for executing the update to GPS tracking device 104. In this example embodiment, the provisioning device 124 (or the dongle device) may include one or more indicators, such as two LED lights (not shown) or a single bi-color LED (not shown). For instance, red and green LED devices may be used to provide feedback to a user (e.g., green for success, red for failure)”;

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Glover into Chen to provide automated hardware and software to eliminate requirement of the skilled 

As per claim 13, Chen discloses a drive method, comprising:
 disposing an external memory:
[0025] Please refer to FIG. 1, which depicts a block diagram of a non-volatile memory 100 for storing firmware program code according to the present invention.”

disposing a storage module in the external memory, wherein the storage module comprises a plurality of registers, and stores a program and verification information:
[0010] it is therefore an objective of the claimed invention to provide a method for determining the correctness of the firmware code stored in a memory module in an electronic device by checking whether the values stored in at least one specific address match a predefined rule”;

disposing a checking module in the external memory:
 [0013] Another advantage of the method of determining correctness of program code stored in the memory module of the present invention is that the judging rule used for determining the correctness of the program code can be flexibly adjusted to improve the accuracy and efficiency of firmware determining procedure.

disposing a prompting pin on the external memory, wherein the checking module performs inspection processing on data and the verification information in the storage module, to obtain a result of the inspection processing:
[0078] In step 406, the electronic device executes the inspection instruction to check the values stored in the second address and the third address (i.e., the second content 330 and the third content 340) of the normal firmware section 320 at power on, reboot after firmware update fails, after firmware update is finished, or any other desired situations.”

the checking module controls the prompting pin to output a level signal corresponding to the result of the inspection processing, 
[0079] In step 408, the electronic device determines whether the second content 330 and the third content 340 match the first rule. If they match the first rule, the electronic device judges that the latest firmware update process was successful, i.e., the program code stored in the normal firmware section 320 is correct. On the other hand, if the second content 330 and the third content 340 match the second rule, the electronic device judges that the latest firmware update process was not completely finished, i.e., the program code stored in the normal firmware section 320 is incorrect.”

when performing the inspection processing, the checking module reads the data and the verification information in the storage module, the data in the storage module is values of the plurality of registers, and the checking module performs calculation processing on the data in the storage module, and compares a calculation result with the verification information;
[0083]”Accordingly, in step 408, the electronic device executes the inspection instruction to determine whether the values stored in the specific addresses of the normal firmware section 320 and the additional non-volatile memory match the predetermined rule”;

the verification information is data preset in the program,
[0032] The first rule of step 208 is herein assumed to be that the first content 130 located at the first address of the normal firmware section 120 is a predetermined value, e.g., 01; and the second rule of step 204 is herein assumed to be that the first content 130 is a value other than the predetermined value ("01"), e.g., "02", "03", "FF", etc. 

[0079] In step 408, the electronic device determines whether the second content 330 and the third content 340 match the first rule. If they match the first rule, the electronic device judges that the latest firmware update process was successful, i.e., the program code stored in the normal firmware section 320 is correct.
Examiner interpretation:
 In Chen disclosure the first rule include a value 01 for example but Chen disclosure can use any other value than 01:
[0056]” The predetermined value can be any value, for convenience, it herein assumed as a value "01”;
 Obviously for one ordinary skill in the art any value can be used as the comparison matches the latest value stored into a predetermined value stored in advance. For example “0”.

 and when the calculation result is not equal to the verification information or at least one of them is zero, the prompting pin outputs a second level 
[0079”… On the other hand, if the second content 330 and the third content 340 match the second rule, the electronic device judges that the latest firmware update process was not completely finished, i.e., the program code stored in the normal firmware section 320 is incorrect.
Examiner interpretation:
 In Chen disclosure the first rule include a value 01 for example but Chen disclosure can use any other value than 01:
[0056]” The predetermined value can be any value, for convenience, it herein assumed as a value "01”;
 Obviously for one ordinary skill in the art any value can be used as the comparison matches the latest value stored into a predetermined value stored in advance. For example “0”.


disposing a prompting module, connected to the prompting pin, that output first/second level to the prompting module and the prompting module sends a corresponding first/second prompt signal;
[0046]”In one example embodiment, the provisioning device 124 may include an attached small dongle device (not shown) that incorporates the serial interface and serial connection (e.g. USB, RS232, etc.). A microcontroller (not shown) may be incorporated into the design to manage processing logic required for executing the update to GPS tracking device 104. In this example embodiment, the provisioning device 124 (or the dongle device) may include one or more indicators, such as two LED lights (not shown) or a single bi-color LED (not shown). For instance, red and green LED devices may be used to provide feedback to a user (e.g., green for success, red for failure)”;

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Glover into Chen to provide automated hardware and software to eliminate requirement of the skilled technician to perform setup, maintenance and other update of the tracking device, thus simplifying setup, maintenance and other update processes, and hence reliably provisioning the tracking device.

As per claim 14 the rejection of claim 13 is incorporated and furthermore Chen discloses:
wherein the external memory is a non-volatile memory:
non-volatile memory 100 comprises a boot code section 110 for storing a boot code, and a normal firmware section 120 for storing other firmware program code.”

As per claim 15 the rejection of claim 13 is incorporated and furthermore Chen discloses:
wherein each program corresponds to verification information comprised in the program, different programs correspond to different verification information, and it can be determined, by using verification information, whether a current program is a program corresponding to the verification information:
[0046] Similarly, in another embodiment of the present invention, the specific value "AA" is appended to a proper location of the source code Source_A, e.g., the front end of the source code Source_A. The source code Source_A with the specific value "AA" is compiled into a fourth program segment Program_A2. When the electronic device loads the fourth program segment Program_A2 into the normal firmware section 120, the first content 130 is simultaneously changed to match the second rule. In this embodiment, steps 204 and 206 are combined as a single step.  

As per claim 16 the rejection of claim 13 is incorporated and furthermore Chen discloses:
 wherein in the calculation processing, the data in the storage module is added up:
[0050] Note that, the present invention is not necessarily limited to using only a single specific address of the normal firmware section 120 to represent the firmware updating state. In fact, the method for updating firmware of the present invention can also set data (of equal or different lengths) stored in two or more than two specific addresses to provide associated information about the firmware updating state. Of course, the first rule and the second rule should be adjusted in this situation.
Examiner interpretation:


Claims 17, 18 are the drive device claim corresponding to drive method claims 13, 14 and rejected under the same rational set forth in connection with the rejection of claims 13, 14 above. 
As per claim 19 the rejection of claim 17 is incorporated and furthermore Chen discloses:
wherein the checking module is a signal detection circuit:
[0011]”setting values stored in at least one specific address according to a first rule; providing an inspection instruction; and checking the values stored in the specific addresses according to the inspection instruction;
[0008] However, one scheme of the firmware determining procedures of the prior art needs to determine the configurations of circuit pins while another scheme…”.
Examiner interpretation: 
Glover also a logic for determiming the outcome of the update:[0045] Both the hardware provisioning device 124 and the GPS tracking device 104 include corresponding serial connection interfaces 202A, 202B. These serial connection interfaces includes various hardware (and may include firmware/software), such as logic circuitry and a controller, for implementing a serial connection operable using conventional AT commands. The design, implementation and functioning of this interface is 

  As per claim 20 the rejection of claim 17 is incorporated and furthermore Chen does not explicitly disclose:
 wherein the prompting module is a light-emitting prompting device.
Glover discloses:
wherein the prompting module is a light-emitting prompting device:
[0046]” For instance, red and green LED devices may be used to provide feedback to a user (e.g., green for success, red for failure)”;

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Glover into Chen to provide automated hardware and software to eliminate requirement of the skilled technician to perform setup, maintenance and other update of the tracking device, thus simplifying setup, maintenance and other update processes, and hence reliably provisioning the tracking device.
Pertinent art:
US 20030221046 A1
The system and method can be applied in the liquid crystal panel display controller, so that the flash ROM can replace the read only memory to store the main control program without having to open the display cover and neither having to add the extra memory. Moreover, system malfunction does not happen when the flash ROM is performing the update operation. Furthermore, the present invention also can save the OSD parameters stored in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191